DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
	Claims 1-9 and 11-20 are pending.

Claim Rejections - 35 USC § 103
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2006/080132 (Ishijima; the citations of which are taken from the previously attached translation) in view of US 4,838,832 (Schmitt).
Regarding claim 17, Ishijima discloses a star shaped sleeve (3) for a constant velocity joint (1; see Figures 1-4), comprising:
an inner diameter with a plurality of splines (10) about an axis defining a longitudinal direction;
a periphery providing a plurality of inner races (8);

a disassembly chamfer surface (15, 16) leading into an opposing side of the splines, the disassembly chamfer surface having a different profile than the assembly chamfer surface, wherein the disassembly chamfer surface comprises:
a transition chamfer surface (15) angled at a transition chamfer angle relative to the longitudinal direction; and
a ramp chamfer surface (16) angled at a ramp chamfer angle relative to the longitudinal direction, wherein the ramp chamfer angle is greater than the transition chamfer angle (see Figure 2).
Ishijima does not expressly disclose the splines have wide angle contact faces for contact with splines of a shaft, with angles between adjacent contact faces which transmit torque in a forward direction and contact faces which transmit torque in a reverse direction in the range of 60° to 135°.
Schmitt teaches a splined connection (see Figures 1 and 3) having wide angle contact faces (7) for contact with splines of a shaft, with angles between adjacent contact faces which transmit torque in a forward direction and contact faces which transmit torque in a reverse direction in the range of 60° to 135° provides a torque transmitting connection having great bearing strength and centering precision, and can be produced economically with narrow tolerances (see column 1, lines 37-61). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the constant velocity joint of Ishijima such that the splines have wide angle contact faces for contact with splines of a shaft, with angles between adjacent contact faces which transmit torque in a forward direction and contact faces which transmit torque in a reverse direction in the range of 60° to 135°, as taught in Schmitt, in order to provide a torque transmitting connection having great bearing strength and centering precision, and can be produced economically with narrow tolerances.

Claim 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ishijima and Schmitt in view of US 7,614,818 (Gutierrez).
The combination of Ishijima and Schmitt teaches the star shaped sleeve of claim 17, but does not expressly disclose the transition chamfer angle (13 of Ishijima) is greater than the assembly assist chamfer angle (see annotated Figure 1).

    PNG
    media_image1.png
    379
    547
    media_image1.png
    Greyscale

Figure 1. Annotated Partial Figure 1 of Ishijima
Gutierrez teaches a transition chamfer angle (see annotated Figure 2 below) is greater than an assembly assist chamfer angle (45; see Figure 2 where the transition chamfer surface extends at approximately the same angle as the cross hatching of the drawing, while the assembly chamfer angle extends at a steeper angle). Gutierrez teaches this structure provides a connection which can accommodate an axial securing mechanism that is easy and inexpensive to manufacture and assures a non-detachable connection between the shaft and hub while providing easy identification and essentially maintaining the strength of the shaft (see column 3, lines 40-46). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the constant velocity joint of the combination of Ishijima and Schmitt, such that the transition chamfer angle is greater than the assembly assist chamfer angle, as taught in Gutierrez, in order to provide provides a connection which can accommodate an axial securing mechanism that is easy and inexpensive to manufacture and assures a non-detachable connection between the shaft and hub while providing easy identification and essentially maintaining the strength of the shaft.

    PNG
    media_image2.png
    277
    329
    media_image2.png
    Greyscale

Figure 2. Annotated Partial Figure 1 of Gutierrez

Allowable Subject Matter
Claims 1-9, 11-16, 18, and 19 are allowed. The following is an examiner’s statement of reasons for allowance: Applicant’s arguments in regards to independent claims 1 and 19, see pages 8-11, are persuasive. The prior art fails to fairly show or suggest, alone or in combination, a constant velocity joint comprising all the limitations of claim 1, or a method of disassembly of a constant velocity joint comprising all the limitations of claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant's arguments with respect to independent claim 17, see page 10, have been fully considered but they are not persuasive. On page 10, Applicant asserts “Schmitt is not applicable to motor vehicle constant velocity joints, in which torsion could occur in either direction at widely varying amounts.”. The Examiner respectfully disagrees. Applicant is reminded that a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention). See Bigio, 381 F.3d at 1325, 72 USPQ2d at 1212. In the instant application, Schmitt is at least reasonably pertinent in teaching a splined shaft-hub connection. Further, Schmitt is being used to modify the connection between the star shaped sleeve of Ishijima which functions as the hub portion of a shaft-hub connection in a constant velocity joint. Further still, Schmitt’s connection contemplates torque transmission in both ways (see Figure 3 and column 5, lines 10-20) as well as axial mobility of the shaft relative to the hub (see column 5, lines 37 and 38).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Josh Skroupa whose telephone number is (571)270-3220.  The examiner can normally be reached on M-F 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571)270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Josh Skroupa/
Primary Examiner, Art Unit 3678
July 29, 2021